{¶ 1} This cause came on for further consideration upon the filing of an application for reinstatement by respondent, Michael Dzienny, a.k.a. Michael Andrew Dzienny, Attorney Registration No. 0037618, last known business address in Toledo, Ohio.
{¶ 2} The court coming now to consider its order of July 31, 2002, wherein the court, pursuant to Gov.Bar R. V(6)(B)(3), suspended respondent for a period of 18 months with one year suspended on condition, finds that respondent has substantially complied with that order and with the provisions of Gov.Bar R. V(10)(A). Therefore,
{¶ 3} IT IS ORDERED by this court that Michael Dzienny, a.k.a. Michael Andrew Dzienny, be and hereby is reinstated to the practice of law in the state of Ohio.
{¶ 4} IT IS FURTHER ORDERED that the Clerk of this court issue certified copies of this order as provided for in Gov.Bar R. V(8)(D)(1), that publication be made as provided for in Gov.Bar R. V(8)(D)(2), and that respondent bear the costs of publication.
{¶ 5} For earlier cases, see Toledo Bar Assn. v. Dzienny, 96 Ohio St.3d 144, 2002-Ohio-3611, 772 N.E.2d 627, and Toledo Bar Assn. v. Dzienny (1995), 72 Ohio St.3d 173, 648 N.E.2d 499.
Moyer, C.J., Resnick, F.E. Sweeney, Pfeifer, Cook, Lundberg Stratton and O’Connor, JJ., concur.